       Case 1:19-cv-00296-KWR-GJF Document 26 Filed 04/09/21 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JOHN WILCOX,

        Plaintiff,

v.                                                                  No. 1:19-cv-00296-KWR-GJF


R. MARTINEZ, et al,

        Defendants.

                           MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Plaintiff John Wilcox’s Amended Prisoner Civil

Rights Complaint (Doc. 22). Also before the Court is his Motion for Service (Doc. 25). Plaintiff

is incarcerated, pro se, and proceeding in forma pauperis. He alleges prison officials violated his

constitutional rights by preventing him from receiving a book from the publisher Prison Legal

News (PLN). Having reviewed the Amended Complaint under 28 U.S.C. § 1915(e), the Court

finds it survives initial review.

                                            BACKGROUND

        Plaintiff was previously incarcerated in the Otero County Prison Facility (OCPF). (Doc. 1

at 5). The original complaint alleges that in 2016, he ordered a book from PLN titled “Prisoner’s

Guerilla Handbook to Correspondence Programs in the U.S. & Canada.” Id. at 15. An unidentified

prison official issued a Mail Rejection Notice to Plaintiff. Id. The original complaint did not

explain why the book was rejected or allege that the named Defendants, Management and Training

Corp. (MTC) and Warden Martinez, were personally involved in the decision. The original

complaint also failed to allege those Defendants adopted a policy underpinning the book rejection.

See Dubbs v. Head Start, Inc., 336 F.3d 1194, 1216 (10th Cir. 2003) (To be liable under § 1983,
       Case 1:19-cv-00296-KWR-GJF Document 26 Filed 04/09/21 Page 2 of 6



entity defendants must have “had an ‘official ... policy of some nature ... that was the direct cause

or moving force behind the constitutional violations”); Moya v. Garcia, 895 F.3d 1229 (10th Cir.

2018) (applying rule to prison supervisors).

        For these reasons, the Court dismissed the original complaint but granted leave to amend.

(Doc. 18). Plaintiff filed an Amended Complaint (Doc. 22), which clarifies that OCPF Sergeant

Ayala participated in the rejection decision along with several John Doe defendants. Id. at 7, 19,

31. Ayala allegedly indicated there is a blanket ban on all books from PLN and told Plaintiff to

send the book home or donate it. Id. at 31. Plaintiff contends there is no apparent reason for this

ban. It appears PLN publishes books in-house, which alleviates security concerns regarding

contraband, and the PLN subject matter relates to criminal justice, legal standards, and self-help.

Id. at 18-19. Plaintiff further alleges prison officials permitted other inmates to buy similar books.

Id. at 24.

        The Amended Complaint raises claims under the First Amendment, the Fourteenth

Amendment, the Equal Protection Clause, and 42 U.S.C. § 1983. Plaintiff seeks at least $5,000

from each of the following Defendants: (1) Sergeant Ayala; (2) MTC; (3) OCPF Warden Martinez;

(4) former New Mexico Secretary of Corrections Gregg Marcantel; (5) OCPF Contract Monitor

Ebeth Cruz-Martinez; and (6) John Does 1-10. (Doc. 22 at 2-3, 27-34).

                                               DISCUSSION

        The crux of the Amended Complaint is that prison officials arbitrarily withheld a book on

correspondence learning, which Plaintiff purchased from the publisher. The Tenth Circuit instructs

that cases should not be dismissed on screening where prison officials denied a book request, and

the reasons for the decision are unclear. See Khan v. Barela, 808 Fed. App’x 602, 608 (10th Cir.


                                                  2
      Case 1:19-cv-00296-KWR-GJF Document 26 Filed 04/09/21 Page 3 of 6



2020) (reversing screening dismissal and remanding for record development); Whitehead v.

Marcantel, 766 Fed. App’x 691, 696 (10th Cir. 2019) (same). The Tenth Circuit has also suggested

that a ban on inmate books from the publisher in this case, PLN, may be unconstitutional. See

Jacklovich v. Simmons, 392 F.3d 420, 431 (10th Cir. 2004) (reversing district court and suggesting

ban on purchases from PLN was not reasonably related to legitimate penological interests).

Accordingly, the claims – as clarified in the Amended Complaint (Doc. 22) – survive initial review

under 28 U.S.C. § 1915(e).

       The Court must determine whether to order service on all or some of the Defendants. As

explained in the prior ruling, § 1983 plaintiffs must show each defendant was personally involved

in the alleged constitutional violation. See Trask v. Franco, 446 F.3d 1036, 1046 (10th Cir. 1998).

If there was no personal involvement in the wrongdoing, supervisors and entities cannot be held

vicariously liable under § 1983 for their employees’ actions. See Moya, 895 F.3d at 1233; Dubbs,

336 F.3d 1194, 1216. The alleged constitutional violation must instead be traceable to the

defendant’s policy or custom. Id.

       Construed liberally, the Amended Complaint demonstrates Sergeant Ayala, Warden

Martinez, Contract Monitor Martinez-Cruz were personally involved in the book rejection. Ayala

allegedly communicated the ban on PLN purchases and told Plaintiff to donate the book. (Doc. 22

at 31). Plaintiff also appears to contend Martinez and Martinez-Cruz were involved in the

grievance process, knew about the issue, and failed to remedy it. Id. at 26-27, 34. See Pemberton

v. Patton, 673 Fed. App’x 860, 868 (10th Cir. 2016) (a § 1983 plaintiff can “show a supervisor’s

personal involvement ... by demonstrating... knowledge of the violation and acquiescence in its

continuance”) (quoting Dodds v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010)). The Court


                                                3
       Case 1:19-cv-00296-KWR-GJF Document 26 Filed 04/09/21 Page 4 of 6



will therefore direct the Clerk to serve notice and waiver of service forms on Sergeant Ayala,

Warden Martinez, Contract Monitor Martinez-Cruz.

       The claims against MTC present a closer call. The Amended Complaint indicates the book

was withheld pursuant to a policy banning purchases from PLN. Plaintiff further alleges such ban

is inconsistent with New Mexico Corrections Department mail policies. (Doc. 22 at 22, 31). It is

possible that MTC adopted the blanket ban on PLN books, but the point is not entirely clear.

Consistent with the liberal construction requirements of pro se pleadings, and because the claims

against other Defendants will survive review, the Court determines MTC should at least answer the

Amended Complaint. The Court will direct the Clerk’s Office to serve notice and waiver of service

forms on MTC. The issue of who adopted the policy banning books from PLN can be resolved on

summary judgment, following a Martinez investigation. See Hall v. Bellmon, 935 F.2d 1106, 1109

(10th Cir. 1991) (citing Martinez v. Aaron, 570 F.2d 317, 319-20 (10th Cir. 1978), and noting a

Martinez report is “a court-authorized investigation and report by prison officials” aimed at

ferreting out the “factual or legal bases for [the] claims”).

       As to former Secretary of Corrections Marcantel, there is no indication he was aware of or

personally involved in the book rejection. To the extent Plaintiff sues Marcantel for damages in

his official capacity, the claim is also barred by sovereign immunity. See Wood v. Milyard, 414

Fed. App’x 103, 105 (10th Cir. 2011) (Section 1983 plaintiffs cannot state a claim for retrospective

relief against state officials or agencies). The Court will therefore dismiss all claims against

Marcantel.

       The Amended Complaint finally purports to name John Doe Defendants 1-10, who worked

in the mail room and library when Plaintiff’s book was rejected. (Doc. 22 at 3). “[T]he onus [is]


                                                   4
       Case 1:19-cv-00296-KWR-GJF Document 26 Filed 04/09/21 Page 5 of 6



squarely on plaintiffs to track down the whereabouts of defendants” so that the Court can

“effectuate service, … even when the plaintiffs are in prison.” Washington v. Correia, 546 Fed.

App’x 786, 789 (10th Cir. 2013). However, courts have also “recognized the ability of a plaintiff

to use unnamed defendants so long as the plaintiff provides an adequate description of some kind

which is sufficient to identify the person involved so process eventually can be served.” Roper v.

Grayson, 81 F.3d 124, 126 (10th Cir. 1996). There is no clear answer in the case law on when John

Doe defendants must be identified. The Tenth Circuit has affirmed the dismissal of such defendants

on screening where the complaint lacked sufficient information to effectuate service, but it has also

left open the possibility of permitting limited discovery and resolving the issue on summary

judgment. Compare Mayfield v. Presbyterian Hospital Administration, 772 Fed. App’x 680, 686

(10th Cir. 2019) and Ellis v. Oliver, 714 Fed. App’x 847, 850 n. 1 (10th Cir. 2017). The Amended

Complaint indicates Plaintiff may need discovery to identify his John Doe Defendants. (Doc. 22

at 7). The Court therefore declines to dismiss any John Doe Defendants at this time.

       Plaintiff must identify the John Doe Defendants within a reasonable time, and prior to any

dispositive ruling on summary judgment. The Court is not responsible for taking any sua sponte

action to track down John Doe Defendants. Plaintiff should file a separate motion seeking service

on the John Doe Defendants, if and when he identifies them, and/or a separate motion seeking

discovery, if necessary. If Plaintiff fails to successfully identify any John Doe Defendants and file

a separate motion seeking Court-supplied service on those Defendants within a reasonable time,

the Court may enter summary judgment dismissing all claims against the John Doe Defendants

with prejudice.

       IT IS ORDERED that the Motion for Service (Doc. 25) is GRANTED, in part.


                                                 5
      Case 1:19-cv-00296-KWR-GJF Document 26 Filed 04/09/21 Page 6 of 6



       IT IS FURTHER ORDERED the Clerk shall ISSUE notice and waiver of service forms,

with copies of the Amended Complaint (Doc. 22), to Sergeant Ayala, Warden Martinez, Contract

Monitor Ebeth Martinez-Cruz, and Management and Training Corp. The Clerk may mail forms to

Management and Training Corp at:

       500 North Market Place Drive
       Centerville, Utah 84014

       The Clerk may mail forms to Sergeant Ayala, Warden R. Martinez, Contract Monitor Ebeth

Martinez-Cruz at:

       Otero County Prison Facility
       10 McGregor Range Road
       Chaparral, NM 88081

       IT IS FURTHER ORDERED that all claims in the Amended Complaint against former

Secretary of Corrections Gregg Marcantel are DISMISSED WITH PREJUDICE for failure to

state a claim on which relief may be granted.



                                                __________________________________
                                                KEA W. RIGGS
                                                UNITED STATES DISTRICT JUDGE




                                                  6
